UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K/A CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 3, 2011 Hancock Holding Company (Exact name of registrant as specified in its charter) Mississippi 0-13089 64-0693170 (State of Incorporation) Commission File Number (IRS employer identification no.) One Hancock Plaza, 2510 14th Street Gulfport, Mississippi (Address of principal executive offices) (Zip code) (228)868-4000 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note: This Amendment No. 1 amends the Current Report on Form 8-K filed on June 6, 2011 recently completed by Hancock Holding Company to include the financial statements and unaudited pro forma financial information referred to in Item 9.01(a) and (b) below relating to the acquisition by Hancock Holding Company of Whitney Holding Corporation. Item 9.01Financial Statements and Exhibits. (a) Financial statements of business acquired The audited consolidated financial statements of Whitney Holding Corporation as of December 31, 2010 and 2009 and for each of the three years in the period ended December 31, 2010 previously filed by Hancock Holding Company on its Current Report on Form 8-K dated March 21, 2011, are incorporated herein by reference. The unaudited consolidated financial statements of Whitney Holding Corporation as of March 31, 2011, and for the three months ended March 31, 2011, and notes to unaudited consolidated financial statements, are attached as Exhibit 99.2 to this Current Report on Form 8-K and are incorporated herein by reference. (b) Pro forma financial information. In connection with the recently completed acquisition by Hancock Holding Company of Whitney Holding Corporation, attached hereto as exhibit 99.3 is the Unaudited Pro Forma Condensed Combined Consolidated Financial Information of Hancock Holding Company and Whitney Holding Corporation, incorporated herein by reference. (d) Exhibit. 23.1 Consent of PricewaterhouseCoopers LLP 99.2 Unaudited Consolidated Financial Information of Whitney Holding Corporation as of March 31, 2011, and for the three months ended March 31, 2011, and notes to unaudited consolidated financial information. 99.3 Unaudited Pro Forma Condensed Combined Consolidated Financial Information of Hancock Holding Company and Whitney Holding Corporation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HANCOCK HOLDING COMPANY (Registrant) Date: August 18, 2011 /s/ Michael M. Achary Name: Michael M. Achary Title: Chief Financial Officer and Executive Vice President EXHIBITINDEX ExhibitNo. Description Consent ofPricewaterhouseCoopers LLP Unaudited Pro Forma Condensed Combined Consolidated Financial Information of Hancock Holding Company and Whitney Holding Corporation. Unaudited Consolidated Financial Information of Whitney Holding Corporation as of March 31, 2011, and for the three months ended March 31, 2011, and notes to unaudited consolidated financial information. EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements Nos. 333-171518, 333-11831 (amended by 333-113262), 333-05081, 333-53452 and 2-99863 on Form S-8, and Nos. 33-31782 and 333-162560 on Form S-3 of Hancock Holding Company of our report dated March 1, 2011 relating to the consolidated financial statements of Whitney Holding Corporation, which are incorporated by reference into this Current Report on Form 8-K/A of Hancock Holding Company dated August 18, 2011. /s/ PricewaterhouseCoopers LLP New Orleans, Louisiana August 18, 2011 EXHIBIT 99.2 UNAUDITED CONSOLIDATED FINANCIAL INFORMATION WHITNEY HOLDING COMPANY AS OF MARCH 31, 2011 AND FOR THE THREE MONTHS ENDED MARCH 31, 2011 AND NOTES TO UNAUDITED CONSOLIDATED FINANCIAL INFORMATION (Note: The page numbers in this Exhibit 99.2 correspond to Whitney Holding Corporation’s 2011 First Quarter 10-Q.) PART 1. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS WHITNEY HOLDING CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31 December 31 (dollars in thousands) (Unaudited) ASSETS Cash and due from financial institutions $ $ Federal funds sold and short-term investments Loans held for sale Investment securities Securities available for sale Securities held to maturity, fair values of $675,233 and $638,195, respectively Total investment securities Loans, net of unearned income Allowance for loan losses ) ) Net loans Bank premises and equipment Goodwill Other intangible assets Accrued interest receivable Other assets Total assets $ $ LIABILITIES Noninterest-bearing demand deposits $ $ Interest-bearing deposits Total deposits Short-term borrowings Long-term debt Accrued interest payable Accrued expenses and other liabilities Total liabilities SHAREHOLDERS' EQUITY Preferred stock, no par value Authorized, 20,000,000 shares; issued and outstanding, 300,000 shares Common stock, no par value Authorized - 200,000,000 shares Issued - 97,153,720 and 97,142,069 shares, respectively Capital surplus Retained earnings Accumulated other comprehensive income (loss) ) ) Treasury stock at cost - 500,000 shares ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. 1 WHITNEY HOLDING CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31 (dollars in thousands, except per share data) INTEREST INCOME Interest and fees on loans $ $ Interest and dividends on investment securities Taxable securities Tax-exempt securities Interest on federal funds sold and short-term investments Total interest income INTEREST EXPENSE Interest on deposits Interest on short-term borrowings Interest on long-term debt Total interest expense NET INTEREST INCOME PROVISION FOR CREDIT LOSSES - NET INTEREST INCOME AFTER PROVISION FOR CREDIT LOSSES NONINTEREST INCOME Service charges on deposit accounts Bank card fees Trust service fees Secondary mortgage market operations Other noninterest income Securities transactions - - Total noninterest income NONINTEREST EXPENSE Employee compensation Employee benefits Total personnel Net occupancy Equipment and data processing Legal and other professional services Deposit insurance and regulatory fees Telecommunication and postage Corporate value and franchise taxes Amortization of intangibles Provision for valuation losses on foreclosed assets Nonlegal loan collection and other foreclosed asset costs Merger transaction expense - Other noninterest expense Total noninterest expense INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX EXPENSE (BENEFIT) ) NET INCOME (LOSS) $ $ ) Preferred stock dividends NET INCOME (LOSS) TO COMMON SHAREHOLDERS $ $ ) EARNINGS (LOSS) PER COMMON SHARE Basic $ $ ) Diluted ) WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING Basic Diluted CASH DIVIDENDS PER COMMON SHARE $ $ The accompanying notes are an integral part of these financial statements. 2 WHITNEY HOLDING CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (Unaudited) Common Accumulated Stock and Other Preferred Common Capital Retained Comprehensive Treasury (dollars and shares in thousands, except per share data) Stock Shares Surplus Earnings Income (Loss) Stock Total Balance at December 31, 2009 $ ) $ ) $ Comprehensive income (loss): Net loss - - - ) - - ) Other comprehensive income: Unrealized net holding gain on securities, net of reclassifications and tax - Net change in prior service cost or credit and net actuarial loss on retirement plans, net of tax - Total comprehensive income (loss) - - - ) - ) Common stock dividends, $.01 per share - - - ) - - ) Preferred stock dividend and discount accretion - - ) - - ) Common stock issued to dividend reinvestment plan - 5 49 - - - 49 Employee incentive plan common stock activity - Director compensation plan common stock activity - 8 9 - - - 9 Balance at March 31, 2010 $ ) $ ) $ Balance at December 31, 2010 $ ) $ ) $ Comprehensive income: Net income - Other comprehensive income: Unrealized net holdinggain on securities, net of reclassifications and tax - Net change in prior service cost or credit and net actuarial loss on retirement plans, net of tax - Total comprehensive income - Common stock dividends, $.01 per share - - - ) - - ) Preferred stock dividend and discount accretion - - ) - - ) Common stock issued to dividend reinvestment plan - 3 42 - - - 42 Employee incentive plan common stock activity - Director compensation plan common stock activity - 9 6 - - - 6 Balance at March 31, 2011 $ ) $ ) $ The accompanying notes are an integral part of these financial statements. 3 WHITNEY HOLDING CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31 (dollars in thousands) OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization of bank premises and equipment Amortization of purchased intangibles Share-based compensation earned Premium amortization and discount accretion on securities, net Provision for credit losses and losses on foreclosed assets and loans held for sale Net (gains) losses on asset dispositions ) Deferred tax expense (benefit) ) Net decrease in loans originated and held for sale Net (increase) decrease in interest and other income receivable and prepaid expenses ) Net increase (decrease) in interest payable and accrued income taxes and expenses ) Other, net ) ) Net cash provided by operating activities INVESTING ACTIVITIES Proceeds from maturities of investment securities available for sale Purchases of investment securities available for sale ) ) Proceeds from maturities of investment securities held to maturity Purchases of investment securities held to maturity ) - Net decrease in loans Proceeds from sales and other dispositions of loans reclassified as held for sale - Net (increase) decrease in federal funds sold and short-term investments ) Proceeds from sales of foreclosed assets and surplus property Purchases of bank premises and equipment ) ) Other, net ) Net cash provided by investing activities FINANCING ACTIVITIES Net decrease in transaction account and savings account deposits ) ) Net decrease in time deposits ) ) Net decrease in short-term borrowings ) ) Proceeds from issuance of long-term debt 55 77 Repayment of long-term debt ) ) Proceeds from issuance of common stock 42 49 Purchases of common stock (2 ) - Cash dividends on common stock ) ) Cash dividends on preferred stock ) ) Other, net 4 3 Net cash used in financing activities ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash received during the period for: Interest income $ $ Cash paid (refund received) during the period for: Interest expense $ $ Income taxes ) - Noncash investing activities: Foreclosed assets received in settlement of loans $ $ The accompanying notes are an integral part of these financial statements. 4 WHITNEY HOLDING CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 BASIS OF PRESENTATION The consolidated financial statements include the accounts of Whitney Holding Corporation and its subsidiaries (the Company or Whitney).The Company’s principal subsidiary is Whitney National Bank (the Bank), which represents virtually all of the Company’s operations and net income.All significant intercompany balances and transactions have been eliminated. In preparing the consolidated financial statements, the Company is required to make estimates, judgments and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes.Actual results could differ from those estimates.The consolidated financial statements reflect all adjustments that are, in the opinion of management, necessary for a fair statement of Whitney’s financial condition, results of operations, changes in shareholders’ equity and cash flows for the interim periods presented.These adjustments are of a normal recurring nature and include appropriate estimated provisions. Pursuant to the rules and regulations of the Securities and Exchange Commission (SEC), some financial information and disclosures have been condensed or omitted in preparing the consolidated financial statements presented in this quarterly report on Form 10-Q.These financial statements should be read in conjunction with the Company’s annual report on Form 10-K for the year ended December 31, 2010, as amended.Financial information reported in these financial statements is not necessarily indicative of the Company’s financial condition, results of operations or cash flows of any other interim or annual periods. NOTE 2 PROPOSED MERGER WITH HANCOCK HOLDING COMPANY On December 22, 2010, Whitney and Hancock Holding Company (Hancock) announced a strategic business combination in which Whitney will merge with and into Hancock.If the merger is completed, holders of Whitney common stock will receive .418 of a share of Hancock common stock in exchange for each share of Whitney common stock held immediately prior to the merger, subject to the payment of cash in lieu of fractional shares.On April 29, 2011, the shareholders of both Whitney and Hancock voted to approve the merger agreement.Consummation of the merger is contingent upon regulatory approvals and other closing conditions. 5 NOTE 3 INVESTMENT SECURITIES Summary information about securities available for sale and securities held to maturity follows.Mortgage-backed securities are issued or guaranteed by U.S. government agencies and substantially all are backed by residential mortgage loans. Amortized Unrealized Unrealized Fair (in thousands) Cost Gains Losses Value Securities Available for Sale March 31, 2011 Mortgage-backed securities $ U. S. agency securities - Obligations of states and political subdivisions - Other securities - - Total $ December 31, 2010 Mortgage-backed securities $ U. S. agency securities - Obligations of states and political subdivisions 3 Other securities - - Total $ Securities Held to Maturity March 31, 2011 Mortgage-backed securities $ $ 41 $ $ Obligations of states and political subdivisions 84 Corporate debt securities - Total $ December 31, 2010 Mortgage-backed securities $ $ - $ $ Obligations of states and political subdivisions Corporate debt securities - Total $ 6 The following summarizes securities with unrealized losses at March 31, 2011 and December 31, 2010 by the period over which the security’s fair value had been continuously less than its amortized cost as of each date. March 31, 2011 Less than 12 Months 12 Months or Longer Fair Unrealized Fair Unrealized (in thousands) Value Losses Value Losses Securities Available for Sale Mortgage-backed securities $ $ $ - $ - U.S. agency securities - - Total $ $ $ - $ - Securities Held to Maturity Mortgage-backed securities $ $ $ - $ - Obligations of states and political subdivisions 84 - - Corporate debt securities - - Total $ $ $ - $ - December 31, 2010 Less than 12 Months 12 Months or Longer Fair Unrealized Fair Unrealized (in thousands) Value Losses Value Losses Securities Available for Sale Mortgage-backed securities $ $ $ - $ - U.S. agency securities - - Obligations of states and political subdivisions 2 1 Total $ 1 Securities Held to Maturity Mortgage-backed securities $ $ $ - $ - Obligations of states and political subdivisions - - Corporate debt securities - - Total $ $ $ - $ - Management evaluates whether unrealized losses on securities represent impairment that is other than temporary.If such impairment is identified, the carrying amount of the security is reduced with a charge to operations or other comprehensive income.In making this evaluation, management first considers the reasons for the indicated impairment.These could include changes in market rates relative to those available when the security was acquired, changes in market expectations about the timing of cash flows from securities that can be prepaid, and changes in the market’s perception of the issuer’s financial health and the security’s credit quality.Management then considers the likelihood of a recovery in fair value sufficient to eliminate the indicated impairment and the length of time over which an anticipated recovery would occur, which could extend to the security’s maturity.Finally, management determines whether there is both the ability and the intent to hold the impaired security until an anticipated recovery, in which case the impairment would be considered temporary.In making this assessment, management considers whether the security continues to be a suitable holding from the perspective of the Company’s overall portfolio and asset/liability management strategies and whether there are other circumstances that would more likely than not require the sale of the security. 7 Substantially all the unrealized losses at March 31, 2011 resulted from increases in market interest rates over the yields available at the time the underlying securities were purchased.Management identified no impairment related to credit quality.In all cases, the indicated impairment would be recovered by the security’s maturity or repricing date or possibly earlier if the market price for the security increases with a reduction in the yield required by the market.At March 31, 2011, management had both the intent and ability to hold these securities until the market-based impairment is recovered. The following table shows the amortized cost and estimated fair value of debt securities available for sale and held to maturity grouped by contractual maturity as of March 31, 2011.Debt securities with scheduled repayments, such as mortgage-backed securities, are presented in separate totals.The expected maturity of a security, in particular certain U.S. agency securities and obligations of states and political subdivisions, may differ from its contractual maturity because of the exercise of call options. Amortized Fair (in thousands) Cost Value Securities Available for Sale Within one year $ $ One to five years Five to ten years After ten years - - Debt securities with single maturities Mortgage-backed securities Total debt securities $ $ Securities Held to Maturity Within one year $ $ One to five years Five to ten years After ten years Debt securities with single maturities Mortgage-backed securities Total debt securities $ $ Securities with carrying values of $1.17 billion at March 31, 2011 and $1.42 billion at December 31, 2010 were sold under repurchase agreements, pledged to secure public deposits or pledged for other purposes. 8 NOTE 4 LOANS HELD FOR SALE Loans held for sale consisted of the following. March 31 December 31 (in thousands) Residential mortgage loans originated for sale $ $ Nonperforming loans reclassified as held for sale Total loans held for sale $ $ Residential mortgage loans originated for sale are carried at the lower of either cost or estimated fair value.Substantially all of these loans are originated under individual purchase commitments from investors. During the fourth quarter of 2010, the Bank implemented a strategy to accelerate the disposition of problem assets and, as a result, reclassified approximately $303 million of nonperforming loans as held for sale.The Bank recorded $139 million of charge-offs in the fourth quarter of 2010 to record these loans at the lower of cost or estimated fair value.In January 2011, the Company closed on a bulk sale of $83 million in carrying value of nonperforming loans held for sale in addition to various individual sales and other dispositions.No additional nonperforming loans were reclassified as held for sale during the first quarter of 2011. NOTE 5 LOANS The composition of the Company’s loan portfolio follows. March 31 December 31 (in thousands) Commercial & industrial $ 38 % $ 38 % Owner-occupiedreal estate 15 14 Total commercial & industrial 53 52 Construction, land & land development 13 13 Other commercial real estate 14 16 Total commercial real estate 27 29 Residential mortgage 14 13 Consumer 6 6 Total $ % $ % 9 NOTE 6 CREDIT RISK MANAGEMENT, ALLOWANCE FOR LOAN LOSSES AND RESERVE FOR LOSSES ON UNFUNDED CREDIT COMMITMENTS, AND CREDIT QUALITY INDICATORS Credit Risk Management Whitney manages credit risk mainly through adherence to underwriting and loan administration standards established by the Bank’s Credit Policy Committee and through the efforts of the credit administration function to ensure consistent application and monitoring of standards throughout the Company.Written credit policies define underwriting criteria, concentration guidelines, and lending approval processes that cover individual authority as well as the involvement of senior and regional credit officers and the senior loan committee.The senior loan committee includes select commercial lending executives,senior officers in Credit Administration, the Chief Credit Officer, the President and the Chief Executive Officer. Commercial and industrial (C&I) credits and commercial real estate (CRE) loans are underwritten principally based upon cash flow coverage, but additional support is regularly obtained through collateralization and guarantees.C&I loans are typically relationship-based rather than transaction-driven.Loan concentrations are monitored monthly by management and the Board of Directors.Consumer loans, including most residential mortgages and other consumer borrowings, are centrally underwritten with reference to the customer’s debt capacity and with the support of automated credit scoring tools, including appropriate secondary review procedures. Lending officers are primarily responsible for ongoing monitoring and the assignment of risk ratings to individual loans based on established guidelines.An independent credit review function, which reports to the Audit Committee of the Board of Directors, assesses the accuracy of officer ratings and the timeliness of rating changes and performs reviews of the underwriting processes.Once a problem relationship over a certain size threshold is identified, a monthly watch committee process is initiated.The watch committee, composed of senior lending and credit administration management as well as the Chief Executive Officer and Chief Risk Officer, must approve any substantive changes to identified problem credits and will assign relationships to a special credits department when appropriate. Allowance for Loan Losses and Reserve for Losses on Unfunded Commitments Management’s evaluation of credit risk in the loan portfolio is reflected in the estimate of probable losses inherent in the portfolio that is reported in the Company’s financial statements as the allowance for loan losses.Changes in this evaluation over time are reflected in the provision for credit losses charged to expense.As actual loan losses are incurred, they are charged against the allowance.Subsequent recoveries are added back to the allowance when collected.The methodology for determining the allowance involves significant judgment, and important factors that influence this judgment are re-evaluated by management quarterly to respond to changing conditions. 10 A summary analysis of changes in the allowance for loan losses by loan portfolio class follows.Information on loan balances excludes loans reclassified as held for sale (see Note 4). Commercial Commercial Residential (in thousands) & Industrial Real Estate Mortgage Consumer Unallocated Total Three months ended March 31, 2011 Beginning allowance $ Provision for credit losses ) ) - Loans charged off ) - ) Recoveries - Net (charge-offs) recoveries ) ) ) - ) Ending allowance $ - $ Allowance at end of period: Loans individually evaluated for impairment $ - $ Loans collectively evaluated for impairment Loans at end of period: Loans individually evaluated for impairment $ Loans collectively evaluated for impairment Total loans $ Three months ended March 31, 2010 Beginning allowance $ - $ Provision for credit losses - Loans charged off ) - ) Recoveries - Net charge-offs ) - ) Ending allowance $ - $ Allowance at end of period: Loans individually evaluated for impairment $ Loans collectively evaluated for impairment Loans at end of period: Loans individually evaluated for impairment $ Loans collectively evaluated for impairment Total loans $ 11 The process for determining the recorded allowance involves three key elements: (1) establishing specific allowances as needed for loans evaluated for impairment; (2) developing loss factors based on historical loss experience for nonimpaired commercial loans grouped by geography, loan product type and internal risk rating and for homogeneous groups of residential and consumer loans; and (3) determining appropriate adjustments to historical loss factors based on management’s assessment of current economic conditions and other qualitative risk factors both internal and external to the Company. The historical loss factors for commercial loans are determined with reference to the results of migration analysis, which analyzes the charge-off experience over time for loans within each grouping.The historical loss factors for homogeneous loan groups are based on average historical charge-off information.Management adjusts historical loss factors based on its assessment of whether current conditions, both internal and external, would be adequately reflected in these factors.Internally, management must consider such matters as whether trends have been identified in the quality of underwriting and loan administration as well as in the timely identification of credit quality issues.Management also monitors shifts in portfolio concentrations and other changes in portfolio characteristics that indicate levels of risk not fully captured in the loss factors.External factors include local and national economic trends, as well as changes in the economic fundamentals of specific industries that are well-represented in Whitney’s customer base.Applying the adjusted loss factors to the corresponding loan groups yields an allowance that represents management’s best estimate of probable losses.Management has established policies and procedures to help ensure a consistent approach to this inherently judgmental process. A loan is considered impaired when it is probable that all contractual amounts will not be collected as they come due.Specific allowances are determined for impaired loans based on the present value of expected future cash flows discounted at the loan’s contractual interest rate, the fair value of the collateral if the loan is collateral dependent, or, when available, the loan’s observable market price.As an administrative matter, this process is applied only to impaired loans or relationships in excess of $1 million.The most probable source of repayment for the majority of the Company’s impaired loans at March 31, 2011 and December 31, 2010 was from liquidation of the underlying real estate collateral, and such loans have been deemed to be collateral dependent. Third-party property appraisals are obtained prior to the origination of loans secured by real estate.Updated appraisals are obtained when certain events occur, such as the refinancing of the loan, the renewal of the loan or if the credit quality of the loan deteriorates.Changes in collateral value can affect a loan’s risk rating or its impairment evaluation and thereby impact the allowance for credit losses.Whitney’s policy is to recognize a loan charge-off promptly when the collection of the loan is sufficiently questionable based on the current assessment of the present and future cash flow potential available to liquidate the debt.The Bank generally uses a third-party appraisal when assessing collateral value for the purpose of determining the need for and amount of a charge-off.At foreclosure, a new appraisal is obtained and the foreclosed property is recorded at the new valuation less estimated selling costs. The type of valuation methodology used to support the value of the collateral is based on property-specific facts and circumstances, including the nature of the real estate and the disposition strategy being employed.In all cases, an “as-is” value is determined; however, other valuation methodologies may also be used.For example, “upon completion” value or “upon 12 stabilization” value may be used when a borrower has funds available to complete construction of a project, whereas an “as-is” value would be used for partially developed property for which a borrower has insufficient funds to complete the project.“As-is” values are generally used for nonperforming and impaired loans.Retail value may be used for a completed single-family home, but a discounted retail valuation would be used for a multi-lot subdivision with sales extending over a period of time.Appraisals representing a bulk sale of multiple parcels or condominiums that reflect a discount may be used when individual retail sales are not anticipated in the near term. While appraisals are obtained annually for problem credits, Whitney monitors factors that can positively or negatively impact property values until updated appraisals are received, such as the date of the last valuation, the volatility of property values in specific markets, changes in the value of similar properties and changes in the characteristics of individual properties.As property values declined in recent years, especially for real estate serving as collateral for land, land development and construction loans in some of Whitney’s market areas, appraisals have generally been discounted for impairment analysis purposes based on how recently the appraisal was completed.In determining the discounts applied, Whitney considered market-based information, including actual changes in real property values indicated by new appraisals received on loan collateral and on real property obtained through foreclosure, market intelligence obtained by lending officers and foreclosed property managers and market statistics monitored by credit review personnel.Appraisals less than six months old were discounted 10%, primarily reflecting estimated selling costs.A 20% discount was applied to appraisals greater than six months old but less than one year old.These discounts were consistently applied to properties in Whitney’s Florida and Alabama markets, but were reduced for certain properties in other markets based on property-specific circumstances. The monitoring of credit risk also extends to unfunded credit commitments, such as unused commercial credit lines and letters of credit, and management establishes reserves as needed for its estimate of probable losses on such commitments. A summary analysis of changes in the reserve for losses on unfunded credit commitments follows.The reserve is reported with accrued expenses and other liabilities in the consolidated balance sheets. Three Months Ended March 31 (in thousands) Reserve at beginning of period $ $ Provision for credit losses - Reserve at end of period $ $ Credit Quality Statistics Past Due and Nonaccrual Loans and Loans Individually Evaluated for Impairment A loan is considered past due or delinquent when a contractual principal or interest payment is not received by the due date.The following tables provides an aging of past due loans by class of loan as of March 31, 2011 and December 31, 2010. 13 March 31, 2011 Past Due Over 90 30-59 60-89 Over Total days and (in thousands) days days 90 days Total Current Loans accruing Commercial & industrial $ Owner-occupied real estate Total commercial & industrial Construction, land & land development Other commercial real estate Total commercial real estate Residential mortgage Consumer Total $ December 31, 2010 Past Due Over 90 30-59 60-89 Over Total days and (in thousands) days days 90 days Total Current Loans accruing Commercial & industrial $ Owner-occupied real estate Total commercial & industrial Construction, land & land development Other commercial real estate Total commercial real estate Residential mortgage Consumer Total $ The Company stops accruing interest on a loan when the borrower’s ability to meet contractual payments is in doubt.For commercial and real estate loans, a loan is placed on nonaccrual status generally when it is ninety days past due as to principal or interest and the loan is not otherwise both well secured and in the process of collection.A loan may, however, be placed on nonaccrual status regardless of its past due status.A loan on nonaccrual status may be reinstated to accrual status when full payment of contractual principal and interest is expected and this expectation is supported by current sustained performance. The totals for loans on nonaccrual status by class of loan were as follows. March 31 December 31 (in thousands) Commercial & industrial $ $ Owner-occupied real estate Total commercial & industrial Construction, land & land development Other commercial real estate Total commercial real estate Residential mortgage Consumer Total nonaccrual loans $ $ 14 Information on loans individually evaluated for possible impairment loss at March 31, 2011 and December 31, 2010 follows.Substantially all of the impaired loans summarized below are included in the nonaccrual loan totals presented above.No interest has been recognized on impaired loans in nonaccrual status.The recorded investment in impaired loans at March 31, 2011 also included $7.2 million for a loan in accrual status that had been subject to a troubled debt restructuring.The interest recognized on this loan during the first quarter of 2011 was insignificant.Overall, the total for restructured troubled loans held for investment was not material at either March 31, 2011 or December 30, 2010. Unpaid Recorded Recorded Contractual Investment Investment Total Principal with no with an Recorded Related (in thousands) Balance Allowance Allowance Investment Allowance March 31, 2011 Commercial & industrial $ Owner-occupied real estate - Total commercial & industrial Construction, land & land development Other commercial real estate Total commercial real estate Residential mortgage Consumer - - Total $ December 31, 2010 Commercial & industrial $ 25 Owner-occupied real estate Total commercial & industrial Construction, land & land development Other commercial real estate Total commercial real estate Residential mortgage - - Consumer - - Total $ 15 The average recorded investment in loans individually evaluated for impairment loss for the three months ended March 31, 2011 and 2010 was as follows. Three Months Ended March 31 (in thousands) Commercial & industrial $ $ Owner-occupied real estate Total commercial & industrial Construction, land & land development Other commercial real estate Total commercial real estate Residential mortgage Consumer Total $ $ Credit Quality Indicators As part of the credit risk management process, management monitors trends in certain credit quality indicators with primary emphasis on risk rating grades for C&I and CRE loans, and loan delinquencies for residential mortgage and consumer loans (see above for details). The risk rating system is utilized to monitor borrower and portfolio quality trends and provides a basis for aggregating loans to analyze historical losses in calculating the allowance for loan losses.The rating reflects the level of risk posed by both the borrower’s expected performance and the transaction’s structure.All C&I and CRE loans are assigned a risk rating at loan inception and renewal, the occurrence of any significant event or at least annually.A description of the general characteristics of the Company’s risk rating grades is as follows: · Pass credits – These ratings range from high quality credits to marginal credits.High quality credits include loans to borrowers with investment grade corporate debt ratings, loans collateralized by liquid assets and loans with above average credit risk exhibiting debt service coverage well above policy criteria.Most of the Company’s C&I and CRE loans are rated satisfactory and have acceptable credit quality with debt capacity or debt service coverage that meets policy criteria and covenants and collateral that provide adequate protection from loss.Marginal credits may exhibit positive debt capacity or debt service coverage thatare below loan policy criteria or are subject to fluctuations due to cyclical economic factors. · Special Mention credits – This rating is used for loans that have potential weaknesses that may result in loss if uncorrected.For example, borrowers may be experiencing negative operating trends due to adverse economic or market conditions.While loans in this category pose a higher risk of default than pass credits, default is not imminent. · Classified credits – This category includes substandard, doubtful and loss rated loans.Substandard loans have well-defined weaknesses that will likely result in loss if not corrected.Borrowers may have currently unprofitable operations, inadequate debt 16 service coverage, inadequate liquidity or marginal capitalization.Repayment may depend on collateral or other secondary sources. Full collection of principal and interest for some substandard loans may be in doubt and such loans are placed on nonaccrual status.Doubtful loans have all the weaknesses inherent in substandard loans and their full collection is highly questionable and improbable.Loss credits are loans that have been determined to be uncollectible.Both doubtful and loss loans are placed on nonaccrual status. The following table summarizes C&I and CRE loans by risk rating at March 31, 2011 and December 31, 2010. Commercial & Owner-occupied Construction, Land & Other Commercial Industrial Real Estate Land Development Real Estate March 31 December 31 March 31 December 31 March 31 December 31 March 31 December 31 (in thousands) Pass $ Special Mention Substandard Doubtful Total $ NOTE 7 DEPOSITS The composition of deposits was as follows. March 31 December 31 (in thousands) Noninterest-bearing demand deposits $ $ Interest-bearing deposits: NOW account deposits Money market deposits Savings deposits Other time deposits Time deposits $100,000 and over Total interest-bearing deposits Total deposits $ $ Time deposits of $100,000 or more include balances in treasury-management deposit products for commercial and certain other larger deposit customers.Balances maintained in such products totaled $227 million at March 31, 2011 and $188 million at December 31, 2010.Most of these deposits mature on a daily basis. 17 NOTE 8 SHORT-TERM BORROWINGS Short-term borrowings consisted of the following. March 31 December 31 (in thousands) Securities sold under agreements to repurchase $ $ Federal funds purchased Treasury Investment Program Total short-term borrowings $ $ The Bank borrows funds on a secured basis by selling securities under agreements to repurchase, mainly in connection with treasury-management services offered to its deposit customers.Repurchase agreements generally mature daily. Federal funds purchased are unsecured borrowings from other banks, generally on an overnight basis. Under the Treasury Investment Program, temporary excess U.S. Treasury receipts are loaned to participating financial institutions at 25 basis points under the federal funds rate.Repayment of these borrowed funds can be demanded at any time, and the Bank pledges securities as collateral. From time to time, the Bank uses advances from the Federal Home Loan Bank (FHLB) as an additional source of short-term funds, although no advances were outstanding at March 31, 2011 or December 31, 2010.FHLB advances are secured by a blanket lien on Bank loans secured by real estate. 18 NOTE 9 OTHER ASSETS AND ACCRUED EXPENSES AND OTHER LIABILITIES The more significant components of other assets and accrued expenses and other liabilities were as follows. March 31 December 31 (in thousands) Other Assets Cash surrender value of life insurance $ $ Net deferred income tax asset Foreclosed assets and surplus property Prepaid FDIC insurance assessments Recoverable income taxes Prepaid pension asset Other prepaid expenses Low-income housing tax credit fund investments Miscellaneous investments, receivables and other assets Total other assets $ $ Accrued Expenses and Other Liabilities Accrued taxes and other expenses $ $ Dividend payable Liability for pension benefits Liability for postretirement benefits other than pensions Reserve for losses on unfunded credit commitments Reserve for losses on loan repurchase obligations Miscellaneous payables, deferred income and other liabilities Total accrued expenses and other liabilities $ $ See Note 17 for a discussion of the Company’s process for evaluating the realizability of deferred tax assets.The reserve for losses on mortgage loan repurchase obligations is discussed in Note 15. Life insurance policies purchased under a bank-owned life insurance program are carried at their cash surrender value, which represents the amount that could be realized as of the reporting date.Earnings on these policies are reported in noninterest income and are not taxable. The total for miscellaneous investments, receivables and other assets at March 31, 2011 and December 31, 2010 included approximately $7 million and $17 million, respectively, of investments in auction rate securities (ARS), which are investment grade securities with underlying holdings of municipal securities.The ARS were purchased at par from brokerage customers to provide a source of liquidity.Disruptions in the broader credit markets led to failed auctions in the ARS market and a resulting period of illiquidity.While management believes the ARS will be redeemed at par, the actual timing of redemptions is uncertain.These investments are carried at their estimated fair values. 19 NOTE 10 OTHER NONINTEREST INCOME The components of other noninterest income were as follows. Three Months Ended March 31 (in thousands) Investment services income $ $ Credit-related fees ATM fees Other fees and charges Earnings from bank-owned life insurance program Other operating income Net gains on sales and other revenue from foreclosed assets Net gains (losses) on disposals of surplus property (2 ) (6 ) Total $ $ NOTE 11 OTHER NONINTEREST EXPENSE The components of other noninterest expense were as follows. Three Months Ended March 31 (in thousands) Security and other outsourced services $ $ Bank card processing services Advertising and promotion Operating supplies Loss on mortgage loan repurchase obligations - Valuation losses on loans held for sale, net gains on sales ) - Miscellaneous operating losses Other operating expenses Total $ $ The loss on mortgage loan repurchase obligations is discussed below in Note 15. NOTE 12 EMPLOYEE RETIREMENT BENEFIT PLANS Retirement Income Plans Whitney has a noncontributory qualified defined-benefit pension plan.In 2008, the qualified plan was amended (a) to limit eligibility to those employees who were employed on December 31, 2008 and (b) to freeze benefit accruals for all participants other than those who were fully vested and whose age and years of benefit service combined equaled at least fifty as of December 31, 2008.Whitney also has an unfunded nonqualified defined-benefit pension plan that provides retirement benefits to designated executive officers. The Company has contributed $2.1 million to the qualified plan in 2011 through the end of the first quarter and, based on currently available information, anticipates making no additional contributions for the remainder of the year. 20 The components of net periodic pension expense were as follows for the combined qualified and nonqualified plans. Three Months Ended March 31 (in thousands) Service cost for benefits in period $ $ Interest cost on benefit obligation Expected return on plan assets ) ) Amortization of: Net actuarial loss Prior service cost 78 80 Netperiodic pension expense $ $ The actuarial gains or losses and prior service costs or credits with respect to a retirement benefit plan that arise in a period but are not immediately recognized as components of net periodic pension expense are recognized, net of tax, as a component of other comprehensive income.The amounts included in accumulated other comprehensive income are adjusted as they are recognized as components of net periodic pension expense in subsequent periods. Health and Welfare Plans Whitney has offered health care and life insurance benefit plans for retirees and their eligible dependents.The Company funds its obligations under these plans as contractual payments come due to health care organizations and insurance companies.Currently, these plans restrict eligibility for postretirement health benefits to retirees already receiving benefits as of the plan amendments in 2007 and to those active participants who were eligible to receive benefits as of December 31, 2007.Life insurance benefits are currently only available to employees who retired before December 31, 2007.The net periodic expense for postretirement benefits was immaterial in both 2011 and 2010. NOTE 13 SHARE-BASED COMPENSATION Whitney maintains incentive compensation plans that incorporate share-based compensation.The plans for both employees and directors have been approved by the Company’s shareholders.Descriptions of these plans, including the terms of awards and the number of Whitney shares authorized for issuance, were included in Note 16 to the consolidated financial statements in the Company’s annual report on Form 10-K for the year ended December 31, 2010.No share-based compensation awards were made during the first quarter of 2011. The Company recognized share-based compensation expense of $1.2 million ($.8 million after-tax) in the first quarter of 2011 and $1.3 million ($.8 million after-tax) in the first quarter of 2010. 21 NOTE 14 GOODWILL AND OTHER INTANGIBLE ASSETS Goodwill is tested for impairment at least annually.The impairment test compares the estimated fair value of a reporting unit with its net book value.Whitney has assigned all goodwill to one reporting unit that represents the overall banking operations.The fair value of the reporting unit is based on valuation techniques that market participants would use in the acquisition of the whole unit, such as estimated discounted cash flows, the quoted market price of Whitney’s common stock including an estimated control premium, and observable average price-to-earnings and price-to-book multiples of our competitors.No indication of goodwill impairment was identified in the annual assessment as of September 30, 2010 or in an updated assessment as of December 31, 2010.Additional support for the fair value of the reporting unit was provided by the price indicated in the pending merger with Hancock. NOTE 15 CONTINGENCIES Legal Proceedings The Company and its subsidiaries are parties to various legal proceedings arising in the ordinary course of business.After reviewing pending and threatened actions with legal counsel, management believes that the ultimate resolution of these actions will not have a material effect on Whitney’s financial condition, results of operations or cash flows. On January 7, 2011, a purported shareholder of Whitney filed a lawsuit in the Civil District Court for the Parish of Orleans of the State of Louisiana captioned De LaPouyade v. Whitney Holding Corporation, et al., No. 11-189, naming Whitney and members of Whitney’s board of directors as defendants.This lawsuit is purportedly brought on behalf of a putative class of Whitney’s common shareholders and seeks a declaration that it is properly maintainable as a class action.The lawsuit alleges that Whitney’s directors breached their fiduciary duties and/or violated Louisiana state law and that Whitney aided and abetted those alleged breaches of fiduciary duty by, among other things, (a) agreeing to consideration that undervalues Whitney, (b) agreeing to deal protection devices that preclude a fair sales process, (c) engaging in self-dealing, and (d) failing to protect against conflicts of interest. Among other relief, the plaintiff seeks to enjoin the merger.The parties have reached a settlement in principle. On February 17, 2011, a complaint in intervention was filed by the Louisiana Municipal Police Employees Retirement System (“MPERS”) in the De LaPouyade case.The MPERS complaint is substantially identical to and seeks to join in the De LaPouyade complaint.The parties have reached a settlement in principle. On February 7, 2011, another putative shareholder class action lawsuit, Realistic Partners v. Whitney Holding Corporation, et al., Case No. 2:11-cv-00256, was filed in the United States District Court for the Eastern District of Louisiana against Whitney, members of Whitney’s board of directors, and Hancock asserting violations of Section 14(a) of the Securities Exchange Act of 1934, breach of fiduciary duty under Louisiana state law, and aiding and abetting breach of fiduciary duty by, among other things, (a) making material misstatements or omissions in the proxy statement, (b) agreeing to consideration that undervalues Whitney, (c) agreeing to deal protection devices that preclude a fair sales process, (d) engaging in self-dealing, and (e) failing to protect against conflicts of interest.Among other relief, the plaintiff seeks to enjoin the merger.On February 24, 2011, the plaintiff moved for class certification.The parties have reached a settlement in principle. 22 On April 11, 2011, another putative shareholder class action lawsuit, Jane Doe v. Whitney Holding Corporation, et al., Case No. 2:11-cv-00794-ILRL-JCW, was filed in the United States District Court for the Eastern District of Louisiana against Whitney, members of Whitney’s board of directors, and the defendants’ insurance carrier asserting breach of fiduciary duty under Louisiana state law by, among other things, (a) agreeing to consideration that undervalues Whitney, (b) agreeing to deal protection devices that preclude a fair sales process, (c) engaging in self-dealing, and (d) failing to protect against conflicts of interest.Among other relief, the plaintiff seeks to enjoin the merger.On April 20, 2011, this case was consolidated with the Realistic Partners case.The parties have reached a settlement in principle. Reserve for Losses on Mortgage Loan Repurchase Obligations During 2010, the Company established a $4.5 million reserve for estimated losses on mortgage loan repurchase obligations associated with certain loans that were originated and sold by an acquired entity.The Bank has received repurchase demands from investors claiming loan defects that are covered by the standard representations and warranties in mortgage loan sale contracts executed by the acquired entity before the date of the acquisition.In determining the loss reserve estimate, management investigated the investor claims and the nature and cause of the underlying defects and evaluated the potential for additional claims associated with the loan origination and sale activities of the acquired entity.The Bank has made payments totaling $4.2 million with respect to investor claims through March 31, 2011, leaving an estimated loss reserve of $.3 million at that date. The Bank has incurred no losses stemming from the representations and warranties it makes in its own secondary mortgage market operations and historically has not maintained a loss reserve for repurchase obligations. The reserve for losses on mortgage loan repurchase obligations is reported with accrued expenses and other liabilities in the consolidated balance sheets and the corresponding expense is reported with other noninterest expense in the consolidated income statements. Indemnification Obligation In 2007, Visa completed restructuring transactions that modified the obligation of members of Visa USA, including Whitney, to indemnify Visa against pending and possible settlements of certain litigation matters.In 2008, Visa completed an initial public offering of its shares and used the proceeds to redeem a portion of Visa USA members’ equity interests and to establish an escrow account that will fund any settlement of the members’ obligations under the indemnification agreement.Visa has made additional cash contributions to the escrow account subsequent to the initial funding.Although the Company remains obligated to indemnify Visa for losses in connection with certain litigation matters whose claims exceed amounts set aside in the escrow account, Whitney’s interest in the escrow balance approximates management’s current estimate of the value of the Company’s indemnification obligation.The amount of offering proceeds and other cash contributions to the escrow account for litigation settlements will reduce the number of shares of Visa stock to which Whitney will ultimately be entitled as a result of the restructuring. 23 NOTE 16 SHAREHOLDERS’ EQUITY AND REGULATORY MATTERS Senior Preferred Stock In December 2008, Whitney issued 300,000 shares of senior preferred stock to the U.S. Department of Treasury (Treasury) under the Capital Purchase Program (CPP) established under the Troubled Asset Relief Program (TARP) that was created as part of the Emergency Economic Stabilization Act of 2008 (EESA).Treasury also received a ten-year warrant to purchase 2,631,579 shares of Whitney common stock at an exercise price of $17.10 per share.The aggregate proceeds were $300 million, and the total capital raised qualifies as Tier 1 regulatory capital and can be used in calculating all regulatory capital ratios. Whitney may not declare or pay dividends on its common stock or, with certain exceptions, repurchase common stock without first having paid all accrued cumulative preferred dividends that are due to Treasury.For three years from the preferred stock issue date, or until December 19, 2011, the Company also may not increase its common stock dividend rate above a quarterly rate of $.31 per share or repurchase its common shares without Treasury’s consent, unless Treasury has transferred all the preferred shares to third parties or the preferred stock has been redeemed. Upon consummation of the merger with Hancock, the outstanding warrant issued to the Treasury would be converted into a warrant to purchase Hancock common stock, subject to appropriate adjustments to reflect the merger exchange ratio of .418. Regulatory Capital Requirements Measures of regulatory capital are an important tool used by regulators to monitor the financial health of financial institutions.The primary quantitative measures used by regulators to gauge capital adequacy are the ratio of Tier 1 regulatory capital to average total assets, also known as the leverage ratio, and the ratios of Tier 1 and total regulatory capital to risk-weighted assets.The regulators define the components and computation of each of these ratios.The minimum capital ratios for both the Company and the Bank are generally 4% leverage, 4% Tier 1 capital and 8% total capital. To evaluate capital adequacy, regulators compare an institution’s regulatory capital ratios with their agency guidelines, as well as with the guidelines established as part of the uniform regulatory framework for prompt corrective supervisory action toward insured institutions.In reaching an overall conclusion on capital adequacy or assigning an appropriate classification under the uniform framework, regulators must also consider other subjective and quantitative assessments of risk associated with the institution.Regulators will take certain mandatory as well as possible additional discretionary actions against institutions that they judge to be inadequately capitalized.These actions could materially impact the institution’s financial position and results of operations. Under the regulatory framework for prompt corrective action, the capital levels of banks are categorized into one of five classifications ranging from well-capitalized to critically under-capitalized.For an institution to be eligible to be classified as well-capitalized, its leverage, Tier 1 and total capital ratios must be at least 5%, 6% and 10%, respectively.If an institution fails to maintain a well-capitalized classification, it will be subject to a series of operating restrictions that increase as the capital condition worsens. 24 Regulators may, however, set higher capital requirements for an individual institution when particular circumstances warrant.As a result of operating losses during the difficult operating environment in recent years, the Bank has committed to its primary regulator that it will maintain higher capital ratios with a leverage of at least 8%, a Tier 1 regulatory capital ratio of at least 9%, and a total capital ratio of at least 12%.As of March 31, 2011, the Bank’s regulatory capital ratios exceeded the requisite capital levels to both satisfy these target minimums and to be eligible to be classified as well-capitalized, with a leverage ratio of 8.65%, a Tier 1 capital ratio of 11.30% and a total capital ratio of 14.35%. Bank holding companies must also have at least a 6% Tier 1 capital ratio and a 10% total capital ratio to be considered well-capitalized for various regulatory purposes, and the Company satisfied these criteria atMarch 31, 2011.As noted above, the capital that was raised through the issuance of preferred stock to Treasury as part of TARP qualifies as Tier 1 regulatory capital and was used in calculating all of the Company’s regulatory capital ratios. Regulatory Restrictions on Dividends At March 31, 2011, the Company had approximately $48 million in cash and demand notes from the Bank available to provide liquidity for future dividend payments to its common and preferred shareholders and for other corporate purposes, including making additional capital contributions to the Bank. Regulatory policy statements provide that generally bank holding companies should only pay dividends out of current operating earnings and that the level of dividends, if any, must be consistent with current and expected capital requirements. The Company must currently obtain regulatory approval before increasing the common dividend rate above the current quarterly level of $.01 per share and must provide prior notice to its primary regulator in advance of declaring dividends on either its common on preferred stock. Dividends received from the Bank have been the primary source of funds available to the Company for the declaration and payment of dividends to Whitney’s shareholders, both common and preferred.There are various regulatory and statutory provisions that limit the amount of dividends that the Bank can distribute to the Company.Because of recent losses in 2010 and 2009, the Bank currently has no capacity to declare dividends to the Company without prior regulatory approval. 25 NOTE 17 INCOME TAXES The Company provided for income tax expense at an effective rate of 22.7% for the first quarter of 2011.For the first quarter of 2010, the Company provided an income tax benefit on the pre-tax loss in that period at an effective rate of 49.1%.Whitney’s effective tax rates have varied from the 35% federal statutory rate primarily because of tax-exempt interest income and the availability of tax credits.Interest income from the financing of state and local governments and earnings from the bank-owned life insurance program are the major components of tax-exempt income.The main source of tax credits has been investments in affordable housing projects and in projects that primarily benefit low-income communities or help the recovery and redevelopment of communities in the Gulf Opportunity Zone.Tax-exempt income and tax credits tend to increase the effective tax benefit rate from the statutory rate in loss periods and to reduce the effective tax expense rate in profitable periods.The impact on the effective rate becomes more pronounced as the pre-tax income or loss becomes smaller, leading to lower expense rates and higher tax benefit rates. As of March 31, 2011, Whitney had $144 million in net deferred tax assets.Deferred tax assets are subject to an evaluation of whether it is more likely than not that they will be realized.In making such judgments, significant weight is given to evidence that can be objectively verified.Although Whitney generated taxable income in the first quarter of 2011, it still had a three-year cumulative taxable loss as of March 31, 2011 and had net operating loss and tax credit carry forwards. This is considered significant negative evidence when assessing the potential realization of a deferred tax asset.Although realization is not assured, management believes the recorded deferred tax assets are fully recoverable based on the Company’s strong historical taxable income, the taxable income generated in the first quarter of 2011 and the current forecast of taxable income that is sufficient to realize the net deferred tax assets during periods through which losses may be carried forward.The amount of future taxable income required to support the deferred tax asset in the carry forward period, which is currently 19 years, is approximately $495 million.If Whitney is unable to demonstrate that it can continue to generate sufficient taxable income in the near future, then the Company may not be able to conclude it is more likely than not that the benefits of the deferred tax assets will be fully realized and may be required to recognize a valuation allowance against its deferred tax assets with a corresponding increase in income tax expense. NOTE 18 EARNINGS (LOSS) PER COMMON SHARE The Financial Accounting Standards Board (FASB) has concluded that unvested share-based payment awards that contain nonforfeitable rights to dividends or dividend equivalents are participating securities and must be included in the computation of earnings per share using the two-class method.Whitney has awarded share-based payments that are considered participating securities under this guidance.The two-class method allocates net income to each class of common stock and participating security according to common dividends declared and participation rights in undistributed earnings. The components used to calculate basic and diluted earnings (loss) per common share under the two-class method are shown in the following table.The net loss was not allocated to participating securities because the securities bear no contractual obligation to fund or otherwise share in losses.Potential common shares consist of employee and director stock options, unvested 26 restricted stock units awarded to employees without dividend rights, and stock warrants issued to Treasury in December 2008.These potential common shares do not enter into the calculation of diluted earnings per share if the impact would be anti-dilutive, i.e., increase earnings per share or reduce a loss per share. Three Months Ended March 31 (dollars in thousands, except per share data) Numerator: Net income (loss) $ $ ) Preferred stock dividends Net income (loss) to common shareholders ) Net income allocated to participating securities – basic and diluted - Net income (loss) allocated to common shareholders – basic and diluted A $ $ ) Denominator: Weighted-average common shares – basic B Dilutive potential common shares - - Weighted-average common shares – diluted C Earnings (loss) per common share: Basic A/B $ $ ) Diluted A/C ) Weighted-average anti-dilutive potential common shares: Stock options and restricted stock units Warrants NOTE 19 OFF-BALANCE SHEET FINANCIAL INSTRUMENTS AND DERIVATIVES Off-Balance Sheet Financial Instruments To meet the financing needs of its customers, the Bank issues financial instruments that represent conditional obligations that are not recognized, wholly or in part, in the consolidated balance sheets.These financial instruments include commitments to extend credit under loan facilities and guarantees under standby and other letters of credit.Such instruments expose the Bank to varying degrees of credit and interest rate risk in much the same way as funded loans. Revolving loan commitments are issued primarily to support commercial activities.The availability of funds under revolving loan commitments generally depends on whether the borrower continues to meet credit standards established in the underlying contract and has not violated other contractual conditions.A number of such commitments are used only partially or, in some cases, not at all before they expire.Nonrevolving loan commitments are issued mainly to provide financing for the acquisition and development or construction of real property, both commercial and residential, although not all are expected to lead to permanent financing by the Bank.Loan commitments generally have fixed expiration dates and may require payment of a fee.Credit card and personal credit lines are generally subject to cancellation if the borrower’s credit quality deteriorates, and many lines remain partly or wholly unused. Substantially all of the letters of credit are standby agreements that obligate the Bank to fulfill a customer’s financial commitments to a third party if the customer is unable to perform. 27 The Bank issues standby letters of credit primarily to provide credit enhancement to its customers’ other commercial or public financing arrangements and to help them demonstrate financial capacity to vendors of essential goods and services.Over 90% of the letters of credit outstanding at March 31, 2011 were rated as having average or better credit risk under the Bank’s credit risk rating guidelines.Approximately half of the total obligations under standby letters of credit outstanding at March 31, 2011 have a term of one year or less. The Bank’s exposure to credit losses from these financial instruments is represented by their contractual amounts.The Bank follows its standard credit policies in approving loan facilities and financial guarantees and requires collateral support if warranted.The required collateral could include cash instruments, marketable securities, accounts receivable, inventory, property, plant and equipment, and income-producing commercial property.See Note6 for a summary analysis of changes in the reserve for losses on unfunded credit commitments. A summary of off-balance-sheet financial instruments follows. March 31 December 31 (in thousands) Loan commitments – revolving $ $ Loan commitments – nonrevolving Credit card and personal credit lines Standby and other letters of credit Derivative Financial Instruments The Bank offers interest rate swap agreements to commercial banking customers seeking to manage their interest rate risk.For each customer swap agreement, the Bank has entered into an offsetting agreement with an unrelated financial institution.These derivative financial instruments are carried at fair value, with changes in fair value recorded in current period earnings.The aggregate notional amounts of both customer interest rate swap agreements and the offsetting agreements were each $168 million at March 31, 2011 and each $146 million at December 31, 2010.The fair value of these derivatives and the credit risk exposure to the Bank were immaterial at March 31, 2011 and December 31, 2010. 28 NOTE 20 FAIR VALUE DISCLOSURES The FASB defines fair value as the exchange price that would be received to sell an asset or paid to transfer a liability in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.This accounting guidance also emphasizes that fair value is a market-based measurement and not an entity-specific measurement and established a hierarchy to prioritize the inputs that can be used in the fair value measurement process.The inputs in the three levels of this hierarchy are described as follows: Level 1 Quoted prices in active markets for identical assets or liabilities.An active market is one in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. Level 2 Observable inputs other than Level 1 prices.This would include quoted prices for similar assets or liabilities, quoted prices in markets that are not active, or other inputs that are observable or can be corroborated by observable market data. Level 3 Unobservable inputs, to the extent that observable inputs are unavailable.This allows for situations in which there is little or no market activity for the asset or liability at the measurement date. The material assets or liabilities measured at fair value by Whitney on a recurring basis are summarized below.Mortgage-backed securities are issued or guaranteed by U.S. government agencies and substantially all are backed by residential mortgages.Nonmarketable equity securities (Federal Reserve Bank and Federal Home Loan Bank stock) that are carried at cost are not included below.These equity securities totaled $49 million at March 31, 2011 and $45 million at December 31, 2010.The Level 2 fair value measurement shown below was obtained from a third-party pricing service that uses industry-standard pricing models.Substantially all the model inputs are observable in the marketplace or can be supported by observable data. Fair Value Measurement Using (in millions) Level 1 Level 2 Level 3 March 31, 2011 Investment securities available for sale: Mortgage-backed securities - $ - U. S. agency securities - 18 - Other debt securities - 8 - Derivative financial instruments – assets - 3 - Derivative financial instruments – liabilities - 3 - December 31, 2010 Investment securities available for sale: Mortgage-backed securities - $ - U. S. agency securities - 18 - Other debt securities - 9 - Derivative financial instruments – assets - 4 - Derivative financial instruments – liabilities - 4 - 29 The fair value of interest rate swaps is obtained from a third-party pricing service that uses an industry-standard discounted cash flow model that relies on inputs, such as interest rate futures, observable in the marketplace.To comply with the accounting guidance, credit valuation adjustments are incorporated in the fair values to appropriately reflect nonperformance risk for both the Company and counterparties.Although the Company has determined that the majority of the inputs used to value derivative instruments fall within Level 2 of the fair value hierarchy, the credit valuation adjustments utilize Level 3 inputs, such as estimates of current credit spreads.The Company has determined that the impact of the credit valuation adjustments is not significant to the overall valuation of these derivatives.As a result, the Company has classified its derivative valuations in their entirety in Level 2 of the fair value hierarchy. Certain assets and liabilities may be measured at fair value on a nonrecurring basis; that is, the instruments are not measured and reported at fair value on an ongoing basis, but are subject to fair value adjustments in certain circumstances.To measure the extent to which a loan is impaired, the relevant accounting principles permit or require the Company to compare the recorded investment in the impaired loans to the fair value of the underlying collateral in certain circumstances.The fair value measurement process uses independent appraisals and other market-based information, but in many cases it also requires significant input based on management’s knowledge of and judgment about current market conditions, specific issues relating to the collateral, and other matters.As a result, substantially all of these fair value measurements fall within Level 3 of the hierarchy discussed above.The net carrying value of impaired loans which reflected a nonrecurring fair value measurement totaled $34 million at March 31, 2011 and $53 million at December 31, 2010.The portion of the allowance for loan losses allocated to these loans totaled $2 million at March 31, 2011 and $1 million at year-end 2010.The valuation allowance on impaired loans and charge-offs factor into the determination of the provision for credit losses. Accounting guidance from the FASB requires the disclosure of estimated fair value information about certain on- and off-balance sheet financial instruments, including those financial instruments that are not measured and reported at fair value on a recurring basis or nonrecurring basis.The significant methods and assumptions used by the Company to estimate the fair value of financial instruments are discussed below.The aggregate fair value amounts presented do not, and are not intended to, represent an aggregate measure of the underlying fair value of the Company. Cash, federal funds sold and short-term investments and short-term borrowings – The carrying amounts of these highly liquid or short maturity financial instruments were considered a reasonable estimate of fair value. Investment in securities available for sale and held to maturity – The fair value measurement for securities available for sale was discussed earlier.The same measurement approach was used for securities held to maturity, which consist of mortgage-backed securities, obligations of states and political subdivisions and corporate debt securities. Loans – The fair value measurement for certain impaired loans was discussed earlier.For the remaining portfolio, fair values were generally determined by discounting scheduled cash flows by discount rates determined with reference to current market rates at which loans with similar terms would be made to borrowers of similar credit quality, including adjustments that management believes market participants would consider in setting required yields on loans from 30 certain portfolio sectors and geographic regions. An overall valuation adjustment was made for specific credit risks as well as general portfolio credit risk. Deposits – The FASB’s guidance requires that deposits without a stated maturity, such as noninterest-bearing demand deposits, NOW account deposits, money market deposits and savings deposits, be assigned fair values equal to the amounts payable upon demand (carrying amounts).Deposits with a stated maturity were valued by discounting contractual cash flows using a discount rate approximating current market rates for deposits of similar remaining maturity. Long-term debt – The fair value of long-term debt was estimated by discounting contractual payments at current market interest rates for similar instruments. Derivative financial instruments – The fair value measurement for interest rate swaps was discussed earlier. Off-balance sheet financial instruments – Off-balance sheet financial instruments include commitments to extend credit and guarantees under standby and other letters of credit.The fair values of such instruments were estimated using fees currently charged for similar arrangements in the market, adjusted for changes in terms and credit risk as appropriate.The estimated fair values of these instruments were not material. The estimated fair values of the Company’s financial instruments follow. March 31, 2011 December 31, 2010 Carrying Fair Carrying Fair (in millions) Amount Value Amount Value ASSETS: Cash and short-term investments $ Investment securities available for sale (a) Investment securities held to maturity Loans held for sale 69 69 Loans, net Derivative financial instruments 3 3 4 4 LIABILITIES: Deposits Short-term borrowings Long-term debt Derivative financial instruments 3 3 4 4 (a) Excludes nonmarketable equity securities carried at cost. NOTE 21 ACCOUNTING STANDARDS DEVELOPMENTS In July 2010, the FASB amended its guidance on disclosures about the credit quality of financing receivables and the allowance for credit losses.This guidance adds to the existing disclosure of credit quality indicators and requires that disclosures about credit quality and the allowance for credit losses be disaggregated by portfolio segment and, in certain cases, by class of financing receivable.A portfolio segment is the level at which an entity develops and documents a systematic method for determining its allowance for credit losses, and a class of financing receivable is generally a subset of a portfolio segment.Amended disclosures of end-of-period information were effective for the year ended December 31, 2010, while other activity-based disclosures are effective for the Company’s 2011 fiscal year (see Note 6). 31 EXHIBIT 99.3 UNAUDITED PRO FORMA CONDENSED COMBINED CONSOLIDATED FINANCIAL INFORMATION OF HANCOCK HOLDING COMPANY AND WHITNEY HOLDING CORPORATION The following unaudited pro forma condensed combined financial information combines the historical consolidated financial position and results of operations of Hancock Holding Company (Hancock) and its subsidiaries and of Whitney Holding Corporation (Whitney) and its subsidiaries, as an acquisition by Hancock of Whitney using the acquisition method of accounting and giving effect to the related pro forma adjustments described in the accompanying notes. Under the acquisition method of accounting, the assets and liabilities of Whitney were recorded by Hancock at their respective fair values as of the date the acquisition was completed (June 4, 2011). The unaudited pro forma condensed combined balance sheet gives effect to the acquisition and the purchase by Hancock of the Whitney TARP Preferred Stock and Warrant from theUnited StatesTreasury Department (Treasury) as if the transactions had become effective at the beginning of the periods presented. The unaudited pro forma condensed combined income statements for the three months ended March 31, 2011, and the year ended December31, 2010, give effect to the acquisition and purchase by Hancock of the Whitney TARP Preferred Stock and Warrant from the Treasury. Average Shares outstanding were also adjusted by an increase of 6 million shares in the calculation of earnings per share to give effect to the approximately 6 million shares issued by Hancock in its stock offering that occurred in March 2011.Both items are presented as if the transactions had become effective at the beginning of the periods presented. The acquisition was announced on December22, 2010, and the merger agreement provided for each outstanding share of Whitney common stock other than, subject to specified exceptions, shares beneficially owned by Whitney and Hancock to be converted into the right to receive .418 of a share of Hancock common stock. The merger agreement provided for Hancock to redeem the Whitney TARP Preferred Stock and Warrant held by Treasury at the completion of the merger. Hancock purchased the Whitney TARP Preferred Stock and Warrant on June 3, 2011 and cancelled the securities on June 4, 2011. The unaudited pro forma condensed combined financial information has been derived from and should be read in conjunction with the historical consolidated combined financial statements and the related notes of both Hancock and Whitney. The unaudited pro forma condensed combined financial statements included herein are presented for informational purposes only and do not necessarily reflect the financial results of the combined companies had the companies actually been combined at the beginning of each period presented. The adjustments included in these unaudited pro forma condensed financial statements may be subject to revisions in accordance with acquisition accounting guidelines as Hancock finalizes its financial statements subsequent to the acquisition date. This information also does not reflect the benefits of the expected cost savings and expense efficiencies, opportunities to earn additional revenue, potential impacts of current market conditions on revenues, or asset dispositions, among other factors, and includes various preliminary estimates and may not necessarily be indicative of the financial position or results of operations that would have occurred if the merger had been consummated on the date or at the beginning of the period indicated or which may be attained in the future. The unaudited pro forma condensed combined financial statements and accompanying notes should be read in conjunction with and are qualified in their entirety by reference to the historical consolidated financial statements and related notes thereto of Hancock and its subsidiaries and of Whitney and its subsidiaries. 1 HANCOCK HOLDING COMPANY AND WHITNEY HOLDING CORPORATION Unaudited Pro Forma Condensed Combined Consolidated Balance Sheet March 31, 2011 (Inmillions) Hancock Historical (a) Whitney Historical (b) Pro Forma Adjustments Ref Pro Forma Combined Assets Cash and due from banks $ $ $ Interest-bearing time deposits with other banks (308) A Fed funds sold and other short term investments 20 Securities 11 B Loans held for sale 7 69 C 70 Loans, net of unearned income C Allowance for loan and lease losses 94 C 94 Net loans Property and equipment 50 D Goodwill and non-amortizing intangibles 62 E Other intangible assets 13 8 E Other 7 F Total Assets $ Liabilities Deposits Noninterest-bearing $ $ $ Interest-bearing 5 G Total Deposits Short-term borrowings Long-term borrowings - Accrued expenses and other 86 74 H Total Liabilities 79 Shareholders' equity Preferred stock - I - Common equity I Total shareholders' equity Total Liabilities and Equity $ (a) Amounts derived from Hancock's unaudited consolidated financial statements, as of, and for the quarter ended March 31, 2011. (b) Amounts derived from Whitney's unaudited consolidated financial statements, as of, and for the quarter ended March 31, 2011. 2 HANCOCK HOLDING COMPANY AND WHITNEY HOLDING CORPORATION Unaudited Pro Forma Condensed Combined Consolidated Statement of Income Forthethree monthsendedMarch 31,2011 Hancock Whitney Pro Forma Pro Forma Historical (a) Historical (b) Adjustments Ref Combined Interest Income Loans $
